Citation Nr: 0026504	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for 
Dupuytren's contractures, little, ring, middle and index 
fingers, left hand.

3.  Entitlement to a rating in excess of 20 percent for 
Dupuytren's contractures, little, ring and middle fingers, 
right hand.

4.  Entitlement to service connection for arthritis involving 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in February 1962, after 
having served on active duty for a period in excess of 20 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal was docketed at the Board in 1998.  A hearing was 
held before a hearing officer at the RO in November 1998, and 
the hearing officer's decision was entered in April 1999.  

The first issue listed on the title page will be addressed in 
the decision below.  The final three issues listed on the 
title page will be addressed in a remand appearing at the end 
of the decision. 


FINDING OF FACT

Tinnitus is causally related to service-connected hearing 
loss.


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for tinnitus is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Tinnitus

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In addition, secondary service 
connection can be granted for disability which was either 
caused or chronically worsened (though only to the extent of 
such worsening) by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran asserts that he has tinnitus which is traceable 
to acoustic trauma related to the explosion of an enemy 
artillery round in his immediate proximity during combat in 
World War II.  In this regard, service medical records are 
negative for any reference to tinnitus.  Subsequent to 
service, when the veteran was examined by VA in January 1998, 
he complained of experiencing "ringing" in his ears which 
began "in 1944".  Since tinnitus is not shown in the 
veteran's service medical records, service connection 
therefor on a direct basis is not in order.  However, the 
Board observes, based on the report of the January 1998 VA 
examination, that the veteran's hearing loss, for which 
service connection has been established, is thought to be of 
"cochlear" derivation.  Given such salient clinical 
consideration, and with favorable resolution of reasonable 
doubt, the Board concludes that the veteran's tinnitus is 
causally related to his service-connected hearing loss.  
Accordingly, secondary service connection for tinnitus is 
granted.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a).

ORDER

Secondary service connection for tinnitus is granted.


REMAND

With respect to the veteran's claim for a rating in excess of 
30 percent for Dupuytren's contractures, little, ring, middle 
and index fingers, left hand, the Board observes, in the 
first instance, that his left hand is his non-dominant 
(minor) hand.  Pursuant to Diagnostic Code 5221, a 30 percent 
rating is warranted when there is favorable ankylosis 
involving the index, middle, ring and little fingers of the 
minor (i.e., the veteran's left) hand; if the thumb, in 
addition to various combinations of three digits, is also 
fixed in favorable ankylosis, a 40 percent rating is 
warranted.

The veteran asserts that he has deformities involving several 
fingers of his left hand.  He also avers that he has 
difficulty when attempting to "grasp" things with his left 
hand.  In this regard, when he was examined by VA in December 
1997, the veteran was noted to have flexion deformities 
involving the index (second), middle (third), ring (fourth) 
and little (fifth) fingers of his left hand.  Thereafter, 
when he was seen for VA outpatient treatment in August 1998, 
the thumb on the veteran's left hand was, without more, 
merely described as being "severely adducted from a band in 
the first web space".  Based on the latter-quoted language, 
the Board is unable to determine or even infer whether the 
veteran's left thumb is fixed in favorable ankylosis.  
However, because (relative to the veteran's left hand) a 
rating of 40 percent may be warranted if his thumb, in the 
evidentiary context of this issue on appeal, is also fixed in 
favorable ankylosis, the Board is of the opinion that a 
formal VA compensation examination, as specified in greater 
detail below, should be performed further appellate action 
relative to this aspect of the appeal ensues.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.

Concerning the veteran's claim for a rating in excess of 20 
percent for Dupuytren's contractures, little, ring and middle 
fingers, right hand, pursuant to Diagnostic Code 5222, a 20 
percent rating is warranted (for the major hand) if there is 
favorable ankylosis involving the middle, ring and index 
fingers; if there is such ankylosis involving the index 
finger, in conjunction with various combinations of the ring, 
little and middle fingers, a 30 percent rating is warranted.  

When the veteran was examined by VA in December 1997, he was 
noted to have flexion deformities involving the middle 
(third), ring (fourth) and little (fifth) fingers of his 
right hand.  Thereafter, when he was seen for VA outpatient 
treatment in August 1998, while he was noted to have flexion 
contractures involving several fingers of the right hand, 
there was no specific reference to his index (second) finger.  
However, because (relative to the veteran's right hand) a 
rating of 30 percent may be warranted if his index finger on 
the right, in the evidentiary context of this issue on 
appeal, is also fixed in favorable ankylosis, the Board is of 
the opinion that a formal VA compensation examination, as 
specified in greater detail below, should be performed 
further appellate action relative to this aspect of the 
appeal ensues.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Regarding the veteran's claim for service connection for 
arthritis involving the right knee (his apparently lone 
current disability involving such knee, as assessed on VA 
examination in December 1997), he contends, in essence, that 
such pathology involving his right knee is traceable to 
trauma occasioned the knee while he was in service.  In this 
regard, service medical records reflect that in November 1944 
the veteran injured (possibly when falling into a hole, based 
on his hearing testimony) his right knee and that he 
thereafter "repeatedly" hurt the same knee.  In March 1947, 
the veteran sustained a "[j]oint injury" involving his right 
knee when a horse "fell against" his right leg.  It was 
necessary to elevate the veteran's right leg for four days 
before the apparently trauma-related "swelling receded".  
Thereafter, the veteran's right knee was sufficiently 
problematic that he was put on light duty on several 
occasions in 1949.  In view of the foregoing service medical 
history, and because the Board feels that it is entirely 
possible that the veteran's presently assessed arthritis may 
be traceable to trauma sustained in service, it is of the 
view that obtaining a pertinent opinion from a VA 
orthopedist, as specified in greater detail below, should be 
undertaken before any further appellate action ensues.  

Accordingly, the case is REMANDED for the following actions:


1.  The RO should appropriately contact 
the veteran and request that he specify 
whether he has received outpatient 
treatment at any VA facility other than 
the VA Medical Center in Columbia, 
Missouri.  Whether or not the veteran 
replies to such inquiry, the RO should, 
in any event, procure copies of all 
reports reflecting outpatient treatment 
rendered the veteran since August 1998 at 
the VA Medical Center in Columbia, 
Missouri.  


2.  The RO should arrange for the veteran 
to undergo VA examination by a board 
certified orthopedist, if available, to 
accomplish the following:

(a.)  Ascertain whether any joint, to 
specifically include the carpometacarpal, 
of the veteran's left thumb is fixed in 
ankylosis; if any joint is fixed in 
ankylosis or limited in its motion, the 
examiner should further determine whether 
motion in the thumb is possible to within 
two inches of the median transverse fold 
of the palm.

(b.)  Ascertain which, if any, of the 
joints of the veteran's right index 
finger, to specifically include the 
metacarpophalangeal and proximal 
interphalangeal joints, is(are) fixed in 
ankylosis; if any single joint is fixed 
in ankylosis or limited in its motion, 
the examiner should further determine 
whether motion in the right index finger 
is possible to within two inches of the 
median transverse fold of the palm.

(c.)  After reviewing the record, to 
specifically include the service medical 
evidence bearing on right knee trauma 
sustained by the veteran in March 1947 as 
well as the report pertaining to his 
examination by VA in December 1997, the 
VA examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's presently assessed 
arthritis involving the right knee is 
etiologically related to trauma sustained 
in service.

Relative to each aspect of the 
examination set forth above, the VA 
examiner should arrange to have any 
special diagnostic study (or studies) 
deemed necessary performed. In addition, 
it is imperative that the claims folder, 
as well as a copy of this remand, be 
provided to the examiner for review prior 
to the examination.  The rationale for 
all opinions expressed should be fully 
explained.


3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.


4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
with consideration of the Ankylosis 
Preambles codified in 38 C.F.R. § 4.71a 
(1999), readjudicate the second and third 
issues listed on the title page; and, in 
addition, readjudicate the final issue 
listed on the title page.


5.  If any remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case. 


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

